Citation Nr: 0831617	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-36 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease from October 11, 2005 to 
January 28, 2007.  

2.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease from January 29, 2007.   


REPRESENTATION

Appellant represented by:      Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran had active military service from June 2000 to 
October 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, in which the RO granted the veteran's 
claims for service connection for the following: obstructive 
sleep apnea (50 percent disabling); tinnitus (10 percent 
disabling); bilateral pes planus with plantar fasciitis 
(noncompensable); gastroesophageal reflux disease (GERD) 
(noncompensable); retropatellar pain syndrome of the 
bilateral knees (noncompensable); bilateral hip strain 
(noncompensable); and a low back disability (noncompensable).  
All of the aforementioned ratings were effective from October 
11, 2005.  In the May 2006 rating action, the RO also denied 
the veteran's claims of entitlement to service connection for 
Meniere's disease and entitlement to a nonservice-connected 
pension.  

In a June 2006 statement, the veteran disagreed with the 
ratings assigned to his service-connected bilateral pes 
planus, GERD, bilateral knee retropatellar pain syndrome, 
bilateral hip strain, and low back disability.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  By an October 2006 rating 
action, the RO recharacterized the veteran's bilateral knee 
retropatellar pain syndrome as retropatellar pain syndrome of 
the right and left knees, and assigned separate 10 percent 
disability ratings for each knee, effective from October 11, 
2005.  The RO also recharacterized the veteran's service-
connected bilateral hip strain as a right hip strain and a 
left hip strain, and assigned separate 10 percent disability 
ratings for each hip, effective from October 11, 2005.  In 
addition, the RO increased the disability rating for the 
veteran's service-connected low back disability from 
noncompensable to 10 percent disabling, effective from 
October 11, 2005.  The RO further increased the disability 
rating for the veteran's service-connected bilateral pes 
planus, with plantar fasciitis, from noncompensable to 10 
percent disabling, effective from October 11, 2005.  A 
statement of the case was issued in October 2006.  However, 
in the veteran's November 2006 substantive appeal (VA Form 
9), the veteran noted that he was only appealing the issue of 
entitlement to an initial compensable rating for GERD.  See 
38 C.F.R. § 20.202 (2007); Ledford v. West, 136 F.3d 776, 
770-80 (Fed. Cir. 1998).  Thus, as the veteran did not 
perfect his appeal of the claims for higher initial ratings 
for retropatellar pain syndrome of the right and left knees, 
a right hip strain, a left hip strain, a low back disability, 
and bilateral pes planus with plantar fasciitis, with the 
submission of a substantive appeal, these mattes are not in 
appellate status.  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  See 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); cf. March v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this instance, the veteran is not 
prejudiced in that the matters in question have not been 
certified for appeal and there is not any indication that he 
is of the belief that such matters are in appellate status.

By a May 2007 rating action, the RO increased the disability 
rating for the veteran's service-connected GERD from 
noncompensable to 10 percent disabling, effective from 
January 29, 2007 (the date of VA examination showing 
increased symptoms).  Because the RO assigned a "staged" 
rating to the veteran's service-connected GERD, the Board has 
characterized the issues on appeal as stated on the first 
page of this decision.  See Fenderson, supra.   

The veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.321, 4.16(a).    


FINDINGS OF FACT

1.  From October 11, 2005 to January 28, 2007, the veteran's 
service-connected GERD was manifested by some complaints of 
reflux (regurgitation); however, his GERD was not productive 
of dysphagia, pyrosis, accompanied by substernal or arm or 
shoulder pain.  

2.  From January 29, 2007, the veteran's service-connected 
GERD has been productive of recurrent epigastric distress 
with pyrosis, regurgitation, and vomiting; however, his GERD 
has not been manifested by dysphagia, substernal arm or 
shoulder pain, weight loss, hematemesis, melena, anemia, or 
other symptoms productive of considerable impairment of 
health.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged compensable rating 
for GERD, from October 11, 2005 to January 28, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2007).     

2.  The criteria for a rating in excess of 10 percent for 
GERD from January 29, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.




Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2005 and March 2006 letters sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The November 2005 letter from the RO satisfies these 
mandates.  The letter informed the veteran about the type of 
evidence needed to support his underlying service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This letter clearly disclosed 
VA's duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  The 
letter made clear that although VA could assist the veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  In the letter, the veteran was specifically asked 
to provide VA with any other supporting evidence or 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).

The Board notes that the November 2005 letter did not apprise 
the veteran of the information needed to substantiate his 
higher rating challenge, namely, proof that the initial 
noncompensable assessment for his GERD did not properly 
reflect his level of disability or that he was entitled to a 
higher rating.  The Court has held, however, in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that when VA has granted 
a service connection claim and the veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required"). Moreover, the November 
2005 letter provided the veteran with actual knowledge that 
evidence establishing the severity of his disability was 
required.  In the letter, in addition to providing the 
general notice laid out in Pelegrini, supra, the veteran was 
specifically asked to identify all evidence of any post- 
service treatment for this condition.  Thus, he was aware of 
exactly what information and evidence was needed to show a 
higher rating was warranted.

Accordingly, the Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of or otherwise had actual 
knowledge of the evidence needed to substantiate his claims, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection claim in 
the November 2005 letter, and was provided with notice of the 
type of evidence necessary to establish a rating and 
effective date for the rating in a March 2006 letter.

The Board also recognizes that, according to Pelegrini, 
supra, proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VA did provide such notice 
to the veteran prior to the May 2006 RO decision that is the 
subject of this appeal in its November 2005 letter and March 
2006 letter in which the veteran was notified of the two 
Dingess elements relating to effective dates and disability 
ratings.  Accordingly, RO provided proper VCAA notice at the 
required time.  

With respect to VCAA notice of the information or evidence 
needed to establish an increased rating as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Board finds that Vasquez is not applicable to the downstream 
claim for a higher initial rating for GERD provided the RO 
furnished adequate VCAA notice regarding the underlying claim 
for service connection.  See VAOPGCPREC 8-2003.  Here, a 
review of the record shows that the RO, in connection with 
the veteran's original service connection claim provided him 
with adequate VCAA notice.  In Dingess v. Nicholson, 19 Vet. 
App. 473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. 5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial 
decisions, the notice requirements addressed by the Court in 
Vasquez-Flores, supra, do not apply to initial rating claims.  
Moreover, in this case, the record reflects that the RO and 
AMC have directly advised the veteran of the rating criteria 
for the evaluation of his service-connected GERD.          

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he had been provided meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in January 2006 and January 2007, 
which were thorough in nature and provided findings that are 
adequate for rating purposes.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 C.F.R. § 3.326 (2007).      

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

Service medical records show that in April 2005, the veteran 
was diagnosed with GERD.  He was prescribed medication to 
treat his symptoms.  

In October 2005, the veteran filed a claim of entitlement to 
service connection for GERD.   

A VA examination was conducted in January 2006.  At that 
time, the veteran stated that while he was in the military, 
he occasionally had some retrosternal acidity and reflux, 
usually at night.  According to the veteran, sometimes he 
felt nauseated during the reflux.  He indicated that he was 
prescribed medication with good response and no side effects.  
At present, the veteran reported no acidity, but he noted 
that his gastroesophageal reflux would occur once in a while.  
He denied dysphagia, hematemesis, melena, or vomiting.  The 
examiner stated that the veteran had a normal state of 
health, with a good appetite and no loss of weight.  The 
physical examination of the veteran's abdomen showed that it 
was soft and nontender.  There was no organomegaly and there 
were no bruits.  The diagnosis was gastroesophageal acid 
reflux.  

By a May 2006 rating action, the RO granted the veteran's 
claim of entitlement to service connection for GERD.  The RO 
assigned a noncompensable disability rating under Diagnostic 
Code 7399-7346, effective from October 11, 2005, the day 
following discharge from service as the claim was received 
within one year of discharge.   

On January 29, 2007, the veteran underwent a VA examination.  
At that time, he denied any dysphagia, hematemesis, or 
melena.  He stated that he experienced pyrosis daily, lasting 
one to two hours with no other symptoms.  According to the 
veteran, he also had reflux daily, with the pyrosis and 
regurgitation of food particles three times a week.  The 
veteran reported that he had nausea three times a week, with 
emesis once a week.  He stated that he took medication which 
provided intermittent help and that he did not have any side 
effects.  The examining physician indicated that the veteran 
had "fair health" due to multiple health problems.  
According to the examiner, the veteran did not have anemia.  
The examiner reported that the veteran had good nutrition 
with weight change gain of 10 pounds in one month.  The 
diagnosis was GERD, "with questionable obstruction or spasm, 
amenable to dilatation?"    

Based on the results of the January 2007 VA examination, the 
RO, in a May 2007 rating action, increased the disability 
rating for the veteran's service-connected GERD from 
noncompensable to 10 percent disabling under Diagnostic Code 
7399-7346, effective from January 29, 2007.  

In October 2007, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from February 2006 to 
October 2007, which show intermittent treatment for the 
veteran's service-connected GERD.  The records reflect that 
in March 2007, the veteran stated that he continued to have 
acid reflux, with nocturnal awakening, despite medication.  
The physical examination showed that the veteran's bowel 
sounds were normal.  There was no organomegaly and there were 
no masses.  The veteran's abdomen was not tender.  The 
diagnosis was GERD.      


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2007). Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

As previously stated, by a May 2006 rating action, the RO 
granted the veteran's claim for service connection for GERD 
and assigned a noncompensable disability rating under 
Diagnostic Code 7399-7346, effective from October 11, 2005.  
In a May 2007 rating action, the RO increased the disability 
rating for the veteran's service-connected GERD from 
noncompensable to 10 percent disabling under Diagnostic Code 
7399-7346, effective from January 29, 2007.  In this regard, 
as the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  See 
Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must 
evaluate the relevant evidence since October 11, 2005.   

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produces a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  See 38 C.F.R. § 4.113 (2007).  Ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
evaluation to the next higher evaluation where the severity 
of the overall disability warrants such evaluation.  See 
38 C.F.R. § 4.114.        

As noted above, the veteran's service-connected GERD has been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 
(2007).  As there is no Diagnostic Code for GERD, the RO has 
rated this disability analogous to hiatal hernia under 
Diagnostic Code 7346.  The Board notes that when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted when there are two or more of the 
symptoms for the 30 percent evaluation of less severity.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2007).

The veteran contends that his service-connected GERD has been 
and continues to be more disabling than evaluated.  He 
maintains that he regularly wakes up in the mornings with a 
burning sensation with regurgitation.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   

Entitlement to an Initial Compensable Rating From 
October 11, 2005 to January 28, 2007 

In the instant case, the Board finds that for the period of 
time from October 11, 2005 to January 28, 2007, the evidence 
of record does not demonstrate the degree of disability for 
which an initial compensable evaluation is warranted.  In 
order to assign a 10 percent rating for the service-connected 
GERD for the aforementioned period of time, the evidence must 
show that during that time, the veteran had persistent 
recurrent epigastric stress with at least two of the 
following symptoms: dysphagia, pyrosis, and regurgitation.  
The record does not include such findings.  In the January 
2006 VA examination report, the veteran stated that during 
service, he was prescribed medication for his GERD with good 
response.  At present, although he indicated that his reflux 
occurred once in a while, he specifically reported no 
acidity.  He also denied dysphagia, hematemesis, melena, or 
vomiting.  There were no complaints or findings of pyrosis 
and the physical examination of the veteran's abdomen showed 
that it was soft and nontender.  Moreover, the examiner 
specifically concluded that the veteran had a normal state of 
health, with a good appetite and no loss of weight.  

In light of the above, the medical evidence of record for the 
period of time from October 11, 2005 to January 28, 2007, 
shows that the only symptom associated with the veteran's 
GERD was a complaint of reflux, which was essentially a 
complaint of regurgitation.  The veteran denied dysphagia and 
there was no evidence of any complaints or findings of 
pyrosis.  There was also no evidence of substernal or arm or 
shoulder pain.  Therefore, as the veteran only had one 
symptom of persistent, recurrent epigastric distress, an 
initial compensable rating under Diagnostic Code 7346 for the 
period of time from October 11, 2005 to January 28, 2007, is 
not warranted.     

As the preponderance of the evidence is against the claim for 
entitlement to an initial compensable rating for GERD, from 
October 11, 2005 to January 28, 2007, the benefit-of-the-
doubt doctrine does not apply, and the claim for an initial 
compensable evaluation during this time must be denied.  
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Entitlement to a Rating in Excess of 10 Percent from January 
29, 2007

Upon a review of the evidence of record, the Board finds that 
entitlement to a rating in excess of 10 percent from January 
29, 2007, is not warranted.  In this regard, in the May 2007 
rating action, the RO increased the disability rating for the 
veteran's service-connected GERD from noncompensable to 10 
percent disabling, effective the date of the January 29, 2007 
VA examination which showed increased symptoms.  In the 
January 2007 VA examination report, the examiner noted that 
according to the veteran, he had pyrosis daily and 
regurgitation three times a week.  The veteran also indicated 
that he had nausea three times a week, with emesis once a 
week.  However, there were no complaints or findings that the 
veteran had substernal, arm, or shoulder pain accompanying 
the pyrosis or regurgitation.  In addition, the veteran 
specifically denied any dysphagia, hematemesis, or melena.  
Moreover, the examiner stated that the veteran did not have 
anemia and that he had good nutrition, with weight change 
gain of 10 pounds in one month.  Although the examiner 
reported that the veteran had been in "fair health," he did 
not specifically link the veteran's "fair health" to his 
service-connected GERD; rather, he linked it to multiple 
health problems.  In any event, the examiner did not conclude 
that there was considerable impairment of health.  Thus, in 
light of the above, the Board finds that the weight of the 
evidence shows that the veteran's symptoms since January 29, 
2007, do not include dysphagia or substernal, arm, or 
shoulder pain and are not productive of "considerable" 
impairment of health.  Accordingly, a higher rating under 
Diagnostic Code 7346 from January 29, 2007, is not warranted.      

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 10 percent for GERD from January 29, 2007.  As the 
preponderance of the evidence is against this aspect of the 
appeal, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.      










ORDER

Entitlement to an initial or staged compensable rating for 
gastroesophageal reflux disease from October 11, 2005 to 
January 28, 2007, is denied.   

Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease from January 29, 2007, is 
denied.     



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


